Exhibit 10.2 REVOLVING LINE OF CREDIT NOTE Portland, Oregon September 1, 2017 FOR VALUE RECEIVED, the undersigned CORVEL CORPORATION ("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its office at MAC P6101-250, 1300 Southwest 5th Avenue, 25th Floor, Portland, Oregon 97201-5667, or at such other place as the holder hereof may designate, in lawful money of the United States of America and in immediately available funds, the principal sum of Ten Million Dollars ($10,000,000.00), or so much thereof as may be advanced and be outstanding pursuant to the terms of the Credit Agreement, as defined herein, with interest thereon, to be computed on each advance from the date of its disbursement as set forth herein.
